UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7083


JACQUES CRAIG FLOYD,

                Petitioner - Appellant,

          v.

BOB JONES; STATE OF NORTH CAROLINA,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-hc-02163-D)


Submitted:   October 15, 2015              Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacques Craig Floyd, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacques Craig Floyd seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2012) petition

and    his     motion    for       reconsideration.          The        orders    are     not

appealable       unless        a    circuit       justice    or     judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate       of     appealability        will    not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,      a   prisoner     satisfies      this    standard      by

demonstrating         that     reasonable         jurists   would       find     that     the

district       court’s       assessment    of     the   constitutional           claims    is

debatable      or     wrong.       Slack   v.      McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Floyd has not made the requisite showing.                      Accordingly, we deny

Floyd’s motion for a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.                             We dispense

with oral argument because the facts and legal contentions are

                                              2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3